Katz v Essner (2016 NY Slip Op 01268)





Katz v Essner


2016 NY Slip Op 01268


Decided on February 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2016

Tom, J.P., Andrias, Moskowitz, Richter, JJ.


296 154865/13

[*1]Michael Katz, Plaintiff-Appellant,
vHoward Essner, et al., Defendants-Respondents.


Michael Katz, Katonah, for appellant.
Furman Kornfeld & Brennan LLP, New York (A. Michael Furman of counsel), for respondents.

Order, Supreme Court, New York County (Eileen A. Rakower, J.), entered November 20, 2014, which, insofar as appealed from as limited by the briefs, granted defendants' motion to dismiss the causes of action for legal malpractice and for violations of Judiciary Law § 487, unanimously affirmed, without costs.
Even if defendants' alleged acts or omissions rose to the level of negligence, plaintiff's allegations in support of his legal malpractice claim and Judiciary Law claims remain conclusory, speculative and contradicted by the documentary evidence submitted on the motion to dismiss (see Schloss v Steinberg, 100 AD3d 476 [1st Dept 2012]). Plaintiff failed to show that he was actually injured by defendants' alleged neglect, or meet the "case within a case" requirement, demonstrating that "but for" defendants' conduct he would have obtained a better settlement (see Warshaw Burstein Cohen Schlesinger & Kuh, LLP v Longmire, 106 AD3d 536 [1st Dept 2013], lv dismissed 21 NY3d 1059 [2013] [internal quotation marks omitted]).
Furthermore, in response to questions from defendant Essner, plaintiff stated on the record of the stipulation of settlement that he was satisfied with the services that defendants provided. Under the circumstances presented, including that plaintiff is an attorney, the motion court properly dismissed the complaint (see Harvey v Greenberg, 82 AD3d 683 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2016
CLERK